Title: To George Washington from Paul Joseph Guérard de Nancrède, 11 May 1796
From: Nancrède, Paul Joseph Guérard de
To: Washington, George


        
          Sir
          Boston May 11th 1796
        
        In submitting to your patronage, the inclosed work, we flatter ourselves, that our particular application or its mode, will not be

deemed presumptuous or intrusive, when you consider that, although it be acknowledged by those who have read it, one of the most ingenious and moral productions extant, yet there are very few copies of it in america; and as it is the particular province of men of taste in dignified stations, to discountenance the propagation of immoral works, or such as tend to wound the cause of religion or good order, so it is the peculiar satisfaction of men, whose virtues have acquired them unbounded influence, to patronise those productions, which are intended to promote the cause of virtue of science and of submission to the laws.
        We presume to sollicit your leave, to inscribe the work to you, sir, and fully sensible of what we ask, and sollicitous to use your patronage to the greatest advantage, our wish is to inscribe it simply to George Washington, President of the united states. With great respect we are sir Your most hble and most obedt Servants
        
          for the publishers
          Joseph Nancrede
        
      